PER CURIAM.
Appellant, Roney Plaza Associates, Ltd. (“Roney”), appeals from the denial of its motion to vacate judgment and default. The record reflects that Roney demonstrated a meritorious defense to the action, established excusable neglect for its failure to respond to the complaint and notice of trial, and acted with due diligence in moving to set aside the default judgment. Thus it was an abuse of discretion for the trial court to refuse to set aside the default, and we reverse the order denying Roney’s motion to vacate judgment and default. See North Shore Hosp., Inc. v. Barber, 143 So.2d 849 (Fla.1962); Royal Caribbean Cruises, Ltd. v. Traveler, 699 So.2d 847 (Fla. 3d DCA 1997); Electric Engineering Co., Inc. v. General Elec. Can., Inc., 610 So.2d 51 (Fla. 3d DCA 1992).
Reversed.